 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalHod Carriers, Building and Common Laborers'Union of America,Local No.41,AFL-CIOandCalumet Con-tractors Association and George DeJong.Case No. 13-CC-202.October 2, 1961SUPPLEMENTAL DECISION AND ORDEROn February 10, 1961, the Board issued a Decision and Order inthis proceeding (130 NLRB 78) finding that the Respondent had vio-lated Section 8(b) (4) (C) of the National Labor Relations Act, asamended, by picketing the construction site of George DeJong, amember of the Calumet Contractors Association, at a time when an--other labor organization had been. certified. by the National LaborRelations Board as the collective-bargaining representative of theemployees of members of the Association. The Board concluded thatRespondent's picketing necessarily had for its ultimate end the sub-stitution of Respondent for the certified bargaining agent, and, there-fore, an object of the picketing was recognition of or bargaining withthe Respondent.Subsequently, on April 26, 1961,1 Respondent filed a request for full-board consideration urging, among other things, that (a) the Decisionand Order was entered by a three-member panel of the Board and wasin conflict with the decision of the United States Supreme Court ofApril 17, 1961, in the case ofLocal 357, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen, and Helpers of America v.N.L.R.B. (Los Angeles-Seattle Motor, Express),365 U.S. 667; (b)the decision was in direct conflict with the Board's decision inRadioBroadcast Technicians Local' Union No. 1264 o f the International-Brotherhood of Electrical Workers, AFL-CIO, etc. (WKRG-TV,Inc.),123 NLRB 507; (c) and that Board Member Fanning had notparticipated in the Decision, although his dissent , inIndustrialChrome Plating Co.,121 NLRB 1298, had been followed in theRadioBroadcast Technicianscase.The request for full board consideration is hereby granted.We hold that Respondent's admitted objective to require the Asso-ciation and DeJong to conform standards of employment to thoseprevailing in the area, is not tantamount to, nor does it have an objec-tive of, recognition or bargaining.A union may legitimately beconcerned that a particular employer is undermining area standardsof employment by maintaining lower standards. It may be willing toforgo recognition and bargaining provided subnormal working con-ditions are eliminated from area considerations.We are of the opin-ion that Section 8(b) (4) (C) does not forbid such an objective.'Respondent,on March 17,1961,had filed a motion for reconsideration of decision andrequest for oral argumentOn April 12,1961, the Board denied this motion.133 NLRB No. 57. SYRACUSE TANK & MANUFACTURING COMPANY, INC.513It may be argued-with some justification-that picketing by anoutside union when another union has newly won Board certificationis an unwarranted harassment of the picketed employer. But this isan argument that must be addressed to Congress. Section 8(b)(4) (C), as we read it, does not contain a broad proscription againstall types of picketing. It forbids only picketing with the objectiveof obtaining "recognition and bargaining."On the record before us,Respondent clearly disclaimed such an objective and sought only toeliminate subnormal working conditions from area considerations.As this objective could be achieved without the Employer either bar-gaining with or recognizing Respondent, we cannot reasonably con-clude that Respondent's objective in picketing DeJong was to obtain"recognition or bargaining." 2Accordingly, we find no violation ofSection 8(b) (4) (C) of the Act in the circumstances of this case.Accordingly, the complaint herein is dismissed in its entirety.MEMBERS RODGERS and LEEDOM, dissenting :We do not agree with our colleagues that Respondent's picketingdid not have as an objective "recognition or bargaining" with theAssociation and DeJong.We adhere to our original decision 3 that,despite the disclaimer of interest in recognition or bargaining by theRespondent, picketing for a change in the prevailing rates of pay andconditions of employment agreed upon between a certified bargainingagent and an employer constitutes an attempt to obtain conditionsand concessions normally resulting from collective bargaining.Thus,Respondent's picketing clearly was an attempt by Respondent to forceitself upon the employees as their bargaining agent, for, under thecircumstances in this case, Respondent's picketing must necessarilyhave had as its ultimate end the substitution of Respondent for thecertified bargaining agent. Such an objective is clearly proscribed bySection 8 (b) (4) (C) of the Act.2 See Member Fanning's dissent inIndustrial Chrome Plating Co.,121 NLRB 1208, 1302.3 130 NLRB 78, which we hereby adopt in its entirety.Syracuse Tank & Manufacturing Company, Inc.andUnitedSteelworkers of America,AFL-CIO.CaseNo. 3-CA-1464.October 2, 1961DECISION AND ORDEROn March 16, 1961, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor133 NLRB No. 53.624067-62-vol. 13 3-3 4